                          UNITED STATES DISTRICT COURT
                           MIDDLE DISTRICT OF FLORIDA
                               ORLANDO DIVISION

PATRICK SCHMITT,

       Plaintiff,

v.                                                       Case No. 6:18-cv-493-Orl-37TBS

COURTESY PROFESSIONAL
SECURITY, INC.,

      Defendants.
_____________________________________

                                          ORDER

       Plaintiff filed this action on April 2, 2018 seeking to recover alleged unpaid

overtime wages under the Fair Labor Standards Act. (See Doc. 1.) Defendant was served

on April 13, 2018, and, on Plaintiff’s motion, the Clerk entered a default on June 18, 2018.

(Docs. 9, 10, 11.)

       Now, Plaintiff requests default judgment against Defendant. (Doc. 14 (“Motion”).)

Specifically, Plaintiff seeks an award of damages, inclusive of liquidated damages, for his

unpaid wages and fees. (Id. ¶¶ 8–11.) On referral, U.S. Magistrate Judge Thomas B. Smith

recommends that the Court grant the Motion. (Doc. 15 (“R&R”).)

       The parties did not object to the R&R, and the time for doing so has now passed.

As such, the Court has examined the R&R only for clear error. See Wiand v. Wells Fargo

Bank, N.A., No. 8:12-cv-557-T-27EAJ, 2016 WL 355490, at *1 (M.D. Fla. Jan 28, 2016); see

also Macort v. Prem, Inc., 208 F. App’x 781, 784 (11th Cir. 2006). Finding no such error, the

Court finds that the R&R is due to be adopted in its entirety.

                                             -1-
      Accordingly, it is ORDERED AND ADJUDGED as follows:

      1.    U.S. Magistrate Judge Thomas B. Smith’s Report and Recommendation

            (Doc. 15) is ADOPTED, CONFIRMED, and made a part of this Order.

      2.    Plaintiff’s Motion for Default Final Judgment Against Defendant Courtesy

            Professional Security, Inc. (Doc. 14) is GRANTED.

      3.    The Clerk is DIRECTED to enter default judgment in favor of Plaintiff

            Patrick Schmitt and against Defendant Courtesy Professional Security, Inc.

            in the total amount of $25,441.00; and close the file.

      DONE AND ORDERED in Chambers in Orlando, Florida, on October 23, 2018.




Copies to:
Counsel of Record




                                           -2-
